UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6645


RICHARD D. MOISE,

                    Plaintiff - Appellant,

             v.

HOWARD COUNTY DETENTION CENTER; JACK KAVANAGH; JANINE
JACKSON; DARNELL MORANT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-01355-RDB)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Richard D. Moise, Appellant Pro Se. Cynthia G. Peltzman, Senior Assistant County
Solicitor, Melissa Goldmeier, Gary W. Kuc, HOWARD COUNTY OFFICE OF LAW,
Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard D. Moise, a Maryland prisoner, seeks to appeal the district court’s order

dismissing Moise’s 42 U.S.C. § 1983 (2012) complaint. The Appellees have moved to

dismiss Moise’s appeal as untimely. Generally, a party in a civil suit has 30 days from the

district court’s entry of judgment to file a notice of appeal; that time period is mandatory

and jurisdictional. See Fed. R. App. P. 4(a)(1)(A); Bridges v. Dep’t of Md. State Police,

441 F.3d 197, 206-07 (4th Cir. 2006). Here, the district court’s order was entered on

February 4, 2019; Moise did not file his notice of appeal until April 26. * Moise, however,

asserted in his notice of appeal that he did not receive notice of the district court’s order

until April 26, and there is some evidence in the record supporting this assertion.

       Pursuant to Fed. R. App. P. 4(a)(6), the district court may reopen an appeal period

if the court finds that (1) the party moving for reopening did not receive notice of the entry

of the judgment within 21 days after entry, (2) the moving party filed its motion within 180

days after entry of the judgment or within 14 days after receiving notice of the entry,

whichever is earlier, and (3) no party would be prejudiced. See Fed. R. App. P. 4(a)(6);

see also Fed. R. Civ. P. 77(d)(2). As Moise contends that he did not receive notice of the

district court’s order within 21 days of the date it was entered, we remand the case for the

district court to determine under Rule 4(a)(6) whether Moise’s appeal period should be




       *
       When a litigant is incarcerated, the date of filing is the earliest date the notice could
have been delivered to prison officials for mailing. See Houston v. Lack, 487 U.S. 266,
276 (1988).

                                               2
reopened. The record will be returned to this court for further consideration once it has

been supplemented with the district court’s findings.

                                                                           REMANDED




                                            3